DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1-2, 4-15 in the preliminary amendment filed 9/15/2020 are acknowledge and accepted.
     The addition of Claims 16-20 in the preliminary amendment filed 9/15/2020 is acknowledge and accepted.

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 9/15/2020.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 4- Reference numeral 340.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract is too long.
Abstract, line 6- ‘comprises’ should read ‘includes’
Abstract, line 7- ‘comprising’ should read ‘including’
Abstract, line 8- ‘comprises’ should read ‘includes’
Abstract, line 9- ‘comprising’ should read ‘including’
Abstract, line 20- delete ‘[Fig. 1]’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
     Claims 5, 8, 10, 17-18, 20 are objected to because of the following informalities:  
Claim 5, line 2; Claim 8, line 2; Claim 10, line 2; Claim 17, line 7; Claim 18, line 2, Claim 20, line 2- Use of ‘and/or’ creates uncertainty as to the metes and bounds of the claim because it is not certain from the multiplicity of combinations possible which features are intended to be included in the claimed combination.  For purposes of examination, ‘and/or’ has been interpreted in the alternative, i.e. ‘or’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-12, 14-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss et al. (U.S. Patent No. 4637678), of record.
     Moss et al. discloses an optical filter for a visor (See for example Abstract; Figures 1-7), the optical filter (See specifically Figures 4a-b, 6) comprising a first layer (See for example 33’’ in Figures 4a-b; 31b in Figure 6; col. 4, lines 34-57; col. 5, lines 42-62) comprising a first notch filter arranged to attenuate electromagnetic radiation having a first wavelength (See for example col. 5, lines 42-62; in an example, 0.55 microns), incident normally thereupon; and a second layer (See for example 31’’ in Figures 4a-b; 33b in Figure 6; col. 4, lines 34-57; col. 5, lines 42-62) comprising a second notch filter arranged to attenuate electromagnetic radiation having a second wavelength (See for example col. 5, lines 42-62; in an example, 0.535 microns), incident normally thereupon, wherein the first wavelength and the second wavelength are different; wherein the second layer is stacked upon above the first layer; and whereby, in use, the first notch filter attenuates the electromagnetic radiation having a predetermined wavelength (See for example col. 5, lines 42-62; in an example, 0.53 microns) incident thereupon at a first angle of incidence (See for example col. 5, lines 42-62; in an example, -29 deg to -10 deg and +19 deg to +29 deg), and the second notch filter attenuates the electromagnetic radiation having the predetermined wavelength (See for example col. 5, lines 42-62; in an example, 0.53 microns) incident thereupon at a second angle of incidence (See for example col. 5, lines 42-62; in an example, -20 deg to +20 deg), wherein the first angle of incidence and the second angle of incidence are different.  Moss et al. further discloses wherein the first notch filter is arranged to attenuate electromagnetic radiation having a first wavelength range including the first wavelength (See for example col. 5, lines 42-62; in an example, 0.55 microns); and wherein the second notch filter is arranged to attenuate electromagnetic radiation having a second wavelength range including the second wavelength (See for example col. 5, lines 42-62; in an example, 0.535 microns); whereby, in use, the first notch filter attenuates the electromagnetic radiation having the predetermined wavelength incident thereupon at a first angle of incidence range including the first angle of incidence (See for example col. 5, lines 42-62; in an example, -29 deg to -10 deg and +19 deg to +29 deg), and the second notch filter attenuates the electromagnetic radiation having the predetermined wavelength incident thereupon at a second angle of incidence range including the second angle of incidence (See for example col. 5, lines 42-62; in an example, -20 deg to +20 deg); the first wavelength range and the second wavelength range overlap, at least in part (See for example col. 5, lines 42-62; in an example, the first wavelength is 0.55 microns and the second wavelength is 0.535 microns); the first angle of incidence range and the second angle of incidence range overlap, at least in part (See for example col. 5, lines 42-62; in an example, the first range is -29 deg to -10 deg and +19 deg to +29 deg and the second range is -20 deg to +20 deg; See also Figure 6); the first wavelength range or the second wavelength range is at most 30 nm (See for example col. 5, lines 42-62; in an example, the first wavelength is 0.55 microns and the second wavelength is 0.535 microns); the first layer comprises a first set of first notch filters, including the first notch filter, arranged to attenuate electromagnetic radiation having respective first wavelengths, including the first wavelength (See for example 33’’ in Figure 4a-b); the second layer comprises a second set of second notch filters, including the second notch filter, arranged to attenuate electromagnetic radiation having respective second wavelengths, including the second wavelength (See for example 31’’ in Figure 4a-b); the first wavelength, the second wavelength or the predetermined wavelength is in a range from 100 nm to 1100 nm (See for example col. 5, lines 42-62; in an example, the first wavelength is 0.55 microns, the second wavelength is 0.535 microns, and the predetermined wavelength is 0.53 microns); a difference between the second wavelength and the first wavelength is in a range from 0.1 nm to 150 nm (See for example col. 5, lines 42-62; in an example, the first wavelength is 0.55 microns and the second wavelength is 0.535 microns); the first notch filter has a first optical density of at least 2 or wherein the second notch filter has a second optical density of at least 2 (See for example col. 5, lines 42-62; in an example, each hologram layer requires a peak OD of 4.5 to achieve a device OD of at least 3.0); the optical filter comprises a conformable optical filter (See for example 22 in Figure 1; 22’’ in Figure 4a; 26’’ in Figure 4b); the second layer is stacked directly upon the first layer (See for example 33’’, 31’’ in Figure 4a-b); a visor or a windshield comprising the above optical filter (See for example Figure 1); a method of manufacturing the above visor or the windshield, comprising providing the first layer comprising the first notch filter arranged to attenuate electromagnetic radiation having the first wavelength (See for example 33’’ in Figures 4a-b; 31b in Figure 6; col. 4, lines 34-57; col. 5, lines 42-62); providing the second layer comprising the second notch filter arranged to attenuate electromagnetic radiation having the second wavelength (See for example 31’’ in Figures 4a-b; 33b in Figure 6; col. 4, lines 34-57; col. 5, lines 42-62); stacking the second layer upon above the first layer (See for example 33’’, 31’’ in Figure 4a-b), thereby forming the optical filter; and applying the first layer to the visor or the windshield (See for example Figure 1); and stacking the second layer above the first layer includes stacking the second layer directly upon the first layer (See for example 33’’, 31’’ in Figure 4a-b).
     Moss et al. additionally discloses an optical filter for a visor (See for example Abstract; Figures 1-7), the optical filter comprising a first layer (See for example 33’’ in Figures 4a-b; 31b in Figure 6; col. 4, lines 34-57; col. 5, lines 42-62) comprising a first notch filter arranged to attenuate electromagnetic radiation having a first wavelength (See for example col. 5, lines 42-62; in an example, 0.55 microns), incident normally thereupon; and a second layer (See for example 31’’ in Figures 4a-b; 33b in Figure 6; col. 4, lines 34-57; col. 5, lines 42-62) comprising a second notch filter arranged to attenuate electromagnetic radiation having a second wavelength (See for example col. 5, lines 42-62; in an example, 0.535 microns), incident normally thereupon, wherein the first wavelength and the second wavelength are different, and wherein the first wavelength range or the second wavelength range is at most 20 nm (See for example col. 5, lines 42-62; in an example, the first wavelength is 0.55 microns and the second wavelength is 0.535 microns); wherein the second layer is stacked above the first layer (See for example 33’’, 31’’ in Figure 4a-b); and whereby, in use, the first notch filter attenuates the electromagnetic radiation having a predetermined wavelength (See for example col. 5, lines 42-62; in an example, 0.53 microns) incident thereupon at a first angle of incidence (See for example col. 5, lines 42-62; in an example, -29 deg to -10 deg and +19 deg to +29 deg), and the second notch filter attenuates the electromagnetic radiation having the predetermined wavelength (See for example col. 5, lines 42-62; in an example, 0.53 microns) incident thereupon at a second angle of incidence (See for example col. 5, lines 42-62; in an example, -20 deg to +20 deg), wherein the first angle of incidence and the second angle of incidence are different.  Moss et al. further discloses wherein the first wavelength range or the second wavelength range is at most 10 nm (See for example col. 5, lines 42-62; in an example, the first wavelength is 0.55 microns and the second wavelength is 0.535 microns).
     Finally, Moss et al. additionally discloses an optical filter for a visor (See for example Abstract; Figures 1-7), the optical filter comprising a first layer (See for example 33’’ in Figures 4a-b; 31b in Figure 6; col. 4, lines 34-57; col. 5, lines 42-62) comprising a first notch filter arranged to attenuate electromagnetic radiation having a first wavelength (See for example col. 5, lines 42-62; in an example, 0.55 microns), incident normally thereupon; and a second layer (See for example 31’’ in Figures 4a-b; 33b in Figure 6; col. 4, lines 34-57; col. 5, lines 42-62) comprising a second notch filter arranged to attenuate electromagnetic radiation having a second wavelength (See for example col. 5, lines 42-62; in an example, 0.535 microns), incident normally thereupon, wherein the first wavelength and the second wavelength are different, and wherein a difference between the first wavelength and the second wavelength is in a range from 1 nm to 100 nm (See for example col. 5, lines 42-62; in an example, the first wavelength is 0.55 microns and the second wavelength is 0.535 microns); wherein the second layer is stacked above the first layer (See for example 33’’, 31’’ in Figure 4a-b); and whereby, in use, the first notch filter attenuates the electromagnetic radiation having a predetermined wavelength (See for example col. 5, lines 42-62; in an example, 0.53 microns) incident thereupon at a first angle of incidence (See for example col. 5, lines 42-62; in an example, -29 deg to -10 deg and +19 deg to +29 deg), and the second notch filter attenuates the electromagnetic radiation having the predetermined wavelength (See for example col. 5, lines 42-62; in an example, 0.53 microns) incident thereupon at a second angle of incidence (See for example col. 5, lines 42-62; in an example, -20 deg to +20 deg), wherein the first angle of incidence and the second angle of incidence are different.  Moss et al. further discloses the first wavelength, the second wavelength or the predetermined wavelength is in a range from 380 nm to 1100 nm (See for example col. 5, lines 42-62; in an example, the first wavelength is 0.55 microns, the second wavelength is 0.535 microns, and the predetermined wavelength is 0.53 microns).

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al.
     Moss et al. discloses the invention as set forth above, but does not explicitly disclose a third layer comprising a third notch filter arranged to attenuate electromagnetic radiation having a third wavelength, incident normally thereupon, wherein the first wavelength, the second wavelength and the third wavelength are different; wherein the third layer is stacked upon above the second layer; and whereby, in use, the third notch filter attenuates the electromagnetic radiation having the predetermined wavelength incident thereupon at a third angle of incidence, wherein the first angle of incidence, the second angle of incidence and the third angle of incidence are different.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a third layer comprising a third notch filter arranged to attenuate electromagnetic radiation having a third wavelength, incident normally thereupon, wherein the first wavelength, the second wavelength and the third wavelength are different; wherein the third layer is stacked upon above the second layer; and whereby, in use, the third notch filter attenuates the electromagnetic radiation having the predetermined wavelength incident thereupon at a third angle of incidence, wherein the first angle of incidence, the second angle of incidence and the third angle of incidence are different, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  One would have been motivated to have a third layer comprising a third notch filter arranged to attenuate electromagnetic radiation having a third wavelength, incident normally thereupon, wherein the first wavelength, the second wavelength and the third wavelength are different; wherein the third layer is stacked upon above the second layer; and whereby, in use, the third notch filter attenuates the electromagnetic radiation having the predetermined wavelength incident thereupon at a third angle of incidence, wherein the first angle of incidence, the second angle of incidence and the third angle of incidence are different, for the purpose of providing other wavelengths or greater angular ranges of coverage for protection (See for example col. 6, lines 11-21).  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
7/13/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872